DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 6/16/2022. In particular, claim 1 has been amended to include limitations from previous claims 2-3 and 10, and to include a limitation regarding compression set. This presents the claims in a manner with a scope not previously examined. Thus, the following action is properly made FINAL.
Claim Rejections - 35 USC § 112
Claims 1, 4-9, 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the blend exhibits a synergistic effect and improvement in compression set, having reduced compression set from about 37% of fluoropolymer A to about 24%”. This limitation is indefinite because it is unclear whether (a) the compression set of the blend is a range of 24-37%, (b) the compression set of the blend is about 24% if the fluoropolymer A has a compression set of about 37%, or (c) the compression set of fluoropolymer A is required to be about 37% and the compression set of the blend is required to be about 24%.
Attention is directed to Tables 5A and 5B which indicate that the compression set is 37% in A100 which is 100% fluoropolymer A and that it is “reduced” to  24% in A35 which is a blend of 35% fluoropolymer A and 65% fluoropolymer B. A similar reduction is seen for A25 (25% fluoropolymer A and 75% fluoropolymer B). Based on this, it appears that the recitation is probably intending to say “having a reduced compression set of about 24% in the blend compared to a compression set of about 37% when the blend is 100% of fluoropolymer A”. However, this interpretation would be an improper incorporation of subject matter from the specification into the claims. Additionally, it is unclear whether this is a requirement, as in situation (c) above where fluoropolymer A has a compression set of about 37% or an ‘if/then’ situation (as in situation (b) above) where if fluoropolymer A has a compression set of about 37%, then the blend has a compression set of about 24%. For the purpose of the instant Office Action, the claim is interpreted as requiring fluoropolymer A to have a compression set of about 37% and the co-cured blend has a compression set of about 24%.
Therefore, claim 1 and all dependent claims are indefinite.
Claim 11 recites the CSM is selected from the group consisting of iodine atoms and bromine atoms. However, iodine atoms and bromine atoms are not cure site monomers. Rather, these are functional groups that act as cure sites that are typically on monomers. For example, a cure site monomer having an iodine atom would include F2C=CF-I. This compound is a CSM that comprises an iodine cure site. Claim 11 is indefinite because it is unclear how iodine atoms or bromine atoms are capable of being a monomeric unit in the fluoropolymer. It is suggested that alternative language be used which indicates that the iodine and bromine atoms are functional groups on the CSM, such as “wherein the CSM comprises iodine atoms or bromine atoms”.
Prior Art
No prior art rejections are presented at this time.
Relevant prior art includes Park (US 2006/0004126), Geri (US 4,530,971), Okazaki (US 2009/0093590), and Okazaki (US 2011/0009568).
Park fails to teach the compression set of the TFE/PP copolymer (corresponding to claimed fluoropolymer A) of the compression set of the blend. The instant specification provides evidence in Table 5A that the compression set of the co-cured blend is not necessarily about 24%, therefore, a position of inherency would be improper.
Geri teaches blends of fluoropolymers of VDF/HFP/TFE with TFE/PP (abstract) which are vulcanized (cured) with a peroxide and triallkylisocyanurate (abstract). Geri teaches the compression set ranges from 58-65% (Table 1) which falls outside the scope of ‘about 24%’ as required by claim 1.
Okazaki ‘590 teaches a blend of TFE/PVE and FKM polymers (abstract) cured with TAIC and a peroxide (Table 1) where examples have a compression set of 27-35% (Table 1). The values of 27-35 fall outside the scope of ‘about 24%’ as required by claim 1. Additionally, Okazaki ‘590 fails to teach fluoropolymer A having a compression set of 37% and that fluoropolymer A is a TFE/PP/CSM copolymer.
Okazaki ‘568 teaches a fluororubber composition and gives examples where the compression set is 24% and 23% (Table 2) which fall in the scope of the claimed “about 24%”. However, the examples which have compression set of about 24% are formed from a single FKM polymer derived from TFE/HFP/VDF and not a blend of fluoropolymers. While Okazaki ‘568 teaches a blend of fluoropolymers, such blends have compression sets of 29% and 30% which are outside the scope of ‘about 24%’ of claim 1. Additionally, Okazaki ‘568 does not teach a blend of VDF/HFP/TFE and TFE/PP/CSM polymers.
Response to Arguments
Applicant’s arguments with respect to Park ‘126 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments regarding secondary considerations, specifically, unexpected properties, are not persuasive. 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” See MPEP 716.02(d). In this case, the claims are not commensurate in scope with the data. Specifically, the claims encompass a broad genus of peroxide initiator, triazine co-crosslinking agent, and fluoropolymers. However, the data provides specific species of components, such as 2,5-dimethyl-2,5-di(t-butylperoxy)hexane as the peroxide, which are not representative of the entire genus. Therefore, any allegations of unexpected results are not persuasive at this time as the requirements of MPEP 716.02 are not met.
However, as noted above, no prior art rejections are presented at this time as the prior art does not explicitly recite the property of the compression set of fluoropolymer A is about 37% and the compression set of the blend is about 24%.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764